PER CURIAM.
This appeal by the defendant below from a conviction of robbery presents the contention that the evidence was insufficient to establish a prima facie case, and specifically that the evidence was in*129sufficient on the issue of identification of the defendant. We hold the contention is without merit, and affirm. The issue of identity was one of fact to be determined by the trial judge, before whom the cause was tried without a jury. See Henderson v. State, 94 Fla. 318, 113 So. 689; Martin v. State, 100 Fla. 16, 129 So. 112; Wright v. State, Fla.App.1966, 182 So.2d 264.
In compliance with our function to determine whether the record contains sufficient, competent, substantial evidence which, if believed, would support the verdict (Wright v. State, supra), we conclude that the finding of the trial court on the issue of identity and the consequent holding of the guilt of the defendant are supported by competent substantial evidence, and that no reversible error has been shown.
Affirmed.